SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

687
CAF 10-01544
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, GORSKI, AND MARTOCHE, JJ.


IN THE MATTER OF MICHAEL BENTLEY,
PETITIONER-APPELLANT,

                     V                                              ORDER

DEBRA BENTLEY, RESPONDENT-RESPONDENT.


DAVID J. FARRUGIA, PUBLIC DEFENDER, LOCKPORT (MARY-JEAN BOWMAN OF
COUNSEL), FOR PETITIONER-APPELLANT.

DEBORAH WALKER-DEWITT, ATTORNEY FOR THE CHILDREN, LOCKPORT, FOR AMANDA
B. AND MELISSA B.


     Appeal from an order of the Family Court, Niagara County (John F.
Batt, J.), entered May 27, 2010 in a proceeding pursuant to Family
Court Act article 6. The order modified a prior order of visitation
of the court.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Matter of Hess v Flint, 5 AD3d 1079; Matter of
Cherilyn P., 192 AD2d 1084, lv denied 82 NY2d 652).




Entered:   June 10, 2011                        Patricia L. Morgan
                                                Clerk of the Court